Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [ü] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . . Commission file number 1-10145 LYONDELL CHEMICAL COMPANY (Exact name of registrant as specified in its charter) Delaware 95-4160558 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1221 McKinney Street, 77010 Suite 700, Houston, Texas (Zip Code) (Address of principal executive offices) Registrant's telephone number, including area code:(713) 652-7200 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ü No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer üAccelerated filer Non-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No ü Number of shares of common stock outstanding as of June 30, 2007:253,448,132 Table of Contents PART I.FINANCIAL INFORMATION ITEM 1.CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) LYONDELL CHEMICAL COMPANY CONSOLIDATED STATEMENTS OF INCOME For the three months ended For the six months ended June 30, June 30, Millions of dollars, except per share data 2007 2006 2007 2006 Sales and other operating revenues: Trade $ 7,290 $ 4,283 $ 12,922 $ 8,287 Related parties 192 432 349 846 7,482 4,715 13,271 9,133 Operating costs and expenses: Cost of sales 6,675 4,268 12,117 8,149 Selling, general and administrative expenses 189 137 339 244 Research and development expenses 19 19 37 37 6,883 4,424 12,493 8,430 Operating income 599 291 778 703 Interest expense (176 ) (158 ) (355 ) (295 ) Interest income 15 7 20 19 Other income (expense), net (42 ) 1 (40 ) 78 Income from continuing operations before equity investments and income taxes 396 141 403 505 Income from equity investments: Houston Refining LP - - 86 - - 177 Other - - 3 2 2 - - 89 2 179 Income from continuing operations before income taxes 396 230 405 684 Provision for income taxes 125 101 128 269 Income from continuing operations 271 129 277 415 Income (loss) from discontinued operations, net of tax (95 ) 31 (82 ) 35 Net income $ 176 $ 160 $ 195 $ 450 Earnings per share: Income from continuing operations: Basic $ 1.07 $ 0.53 $ 1.10 $ 1.68 Diluted $ 1.02 $ 0.50 $ 1.05 $ 1.61 Net income: Basic $ 0.69 $ 0.65 $ 0.77 $ 1.82 Diluted $ 0.66 $ 0.62 $ 0.74 $ 1.74 See Notes to the Consolidated Financial Statements. 1 Table of Contents LYONDELL CHEMICAL COMPANY CONSOLIDATED BALANCE SHEETS Millions, except shares and par value data June 30, 2007 December 31, 2006 ASSETS Current assets: Cash and cash equivalents $ 762 $ 401 Accounts receivable: Trade, net 2,195 1,837 Related parties 106 95 Inventories 1,895 1,877 Prepaid expenses and other current assets 176 147 Deferred tax assets 53 102 Current assets held for sale - - 687 Total current assets 5,187 5,146 Property, plant and equipment, net 8,475 8,542 Investments and long-term receivables: Investment in PO joint ventures 787 778 Other 103 115 Goodwill, net 1,373 1,332 Other assets, net 867 864 Long-term assets held for sale - - 1,069 Total assets $ 16,792 $ 17,846 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Current maturities of long-term debt $ 518 $ 18 Accounts payable: Trade 2,223 1,785 Related parties 69 83 Accrued liabilities 996 980 Current liabilities associated with assets held for sale - - 341 Total current liabilities 3,806 3,207 Long-term debt 6,647 7,936 Other liabilities 1,270 1,453 Deferred income taxes 1,619 1,537 Long-term liabilities associated with assets held for sale - - 391 Commitments and contingencies Minority interests 117 134 Stockholders’ equity: Common stock, $1.00 par value, 420,000,000 shares authorized, 254,187,318 and 249,764,306 shares issued, respectively 254 250 Additional paid-in capital 3,329 3,248 Retained deficit (252 ) (330 ) Accumulated other comprehensive income 24 42 Treasury stock, at cost, 739,186 and 793,736 shares, respectively (22 ) (22 ) Total stockholders’ equity 3,333 3,188 Total liabilities and stockholders’ equity $ 16,792 $ 17,846 See Notes to the Consolidated Financial Statements. 2 Table of Contents LYONDELL CHEMICAL COMPANY CONSOLIDATED STATEMENTS OF CASH FLOWS For the six months ended June 30, Millions of dollars 2007 2006 Cash flows from operating activities: Net income $ 195 $ 450 Loss (income) from discontinued operations, net of tax 82 (35 ) Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization 439 313 Equity investments – Amounts included in net income (2 ) (179 ) Distributions of earnings 1 122 Deferred income taxes 140 106 Debt prepayment premiums and charges 43 - - Changes in assets and liabilities that provided (used) cash: Accounts receivable (350 ) (201 ) Inventories (13 ) (53 ) Accounts payable 376 140 Other, net (307 ) (206 ) Net cash provided by operating activities – continuing operations 604 457 Net cashused in operating activities – discontinued operations (113 ) (19 ) Net cash provided by operating activities 491 438 Cash flows from investing activities: Expenditures for property, plant and equipment (242 ) (101 ) Payments to discontinued operations (97 ) (31 ) Acquisition of Houston Refining LP and related payments (94 ) - - Contributions and advances to affiliates (26 ) (57 ) Other 13 6 Net cash used in investing activities – continuing operations (446 ) (183 ) Net proceeds from sale of discontinued operations before required repayment of debt 1,089 - - Other net cash provided by investing activities – discontinued operations 82 8 Net cash provided by (used in) investing activities 725 (175 ) Cash flows from financing activities: Repayment of long-term debt (1,319 ) (443 ) Issuance of long-term debt 510 - - Dividends paid (114 ) (111 ) Proceeds from and tax benefits of stock option exercises 77 9 Other, net 20 - - Net cash used in financing activities – continuing operations (826 ) (545 ) Debt required to be repaid upon sale of discontinued operations (99 ) - - Other net cash provided by financing activities – discontinued operations 23 5 Net cash used in financing activities (902 ) (540 ) Effect of exchange rate changes on cash 2 4 Increase (decrease) in cash and cash equivalents 316 (273 ) Cash and cash equivalents at beginning of period 446 593 Cash and cash equivalents at end of period 762 320 Less: Cash and cash equivalents at end of period – discontinued operations - - 44 Cash and cash equivalents at end of period – continuing operations $ 762 $ 276 See Notes to the Consolidated Financial Statements 3 Table of Contents LYONDELL CHEMICAL COMPANY NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS TABLE
